Title: General Orders, 30 December 1779
From: Washington, George
To: 


        
          Head-Quarters Morristown thursday—Decr 30th 1779.
          Parole Bengal.  C. Signs Patua. Rotas.
        
        Commanding officers of regiments and corps are to make duplicates of their Weekly returns this week, accounting at the bottom for all officers and men absent, their names, places where, reasons for and time of absence with a note of the number of Company books, soldiers books and Books of Regulations that have been received by each Corps.
        Regimental Quarter Masters will make returns of all arms, accoutrements and ammunition in their possession.
        The brigade Conductors will make similar returns both distinguishing the good and bad—These returns correctly made

and fairly wrote, are to be delivered to the Brigade Majors for the Inspector General.
        Captain Serjeant of Artillery is appointed Aide-De-Camp to Major General Howe, he is to be respected and obeyed accordingly.
      